Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over HSIEH et al. (US Pub. 2018/0061813) in view of Chen et al. (US Pub. 2019/0148276).
Regarding claim 1, Hsieh teaches a semiconductor package structure, comprising:
a wiring structure (10 & 11) including at least one dielectric layer 10 and at least one redistribution layer 11 (Fig. 4K); 
a semiconductor module (see Fig. 4K below, note boundaries defined by the interconnection layer 17) electrically connected to the wiring structure (10 & 11), and having a first surface (top or bottom surface), a second surface (bottom or top surface) 
a protection layer 16 (one of the ordinary skill would read 16 as a protection layer) covering the first lateral surface of the semiconductor module and a surface of the wiring structure 10 & 11 (see Fig. 4K below); and 
a plurality of outer conductive vias 17 (note the outer vias) surrounding the first lateral surface of the semiconductor module and electrically connected to the wiring structure (10 & 11).


    PNG
    media_image1.png
    1020
    1140
    media_image1.png
    Greyscale


 
    PNG
    media_image2.png
    767
    1085
    media_image2.png
    Greyscale


 (any of the dielectric layers in 131) and the at least one redistribution layer (note the redistribution wiring 11 in HSIEH and/or conductive layers in component 131 of Chen), the redistribution layer is disposed between the first dielectric layer and the second dielectric layer, the protection layer 14 covers the second dielectric layer of the wiring structure, and the outer conductive vias extend through the second dielectric layer of the wiring structure (note continuation of wiring plugs in 11, Fig. 4K).
Regarding claim 7, the combination of HSIEH and Chen teaches the semiconductor package structure of claim 1, wherein a material of the dielectric layer of the wiring structure (10 & 11 in HSIEH or 131 in Chen’s Fig. 13) is different from a material of the protection layer 16/130 (HSIEH’s Fig. 4K and Chen’s Fig. 13 – note the different shades used to depict the different material. Further, using different type of insulting material would have been obvious and within the ordinary skill in the art).
Regarding claim 8, the combination of HSIEH and Chen teaches the semiconductor package structure of claim 1, wherein the protection layer is formed from a film type material (HSIEH’s Fig. 4K and Chen’s Fig. 13).
Regarding claim 9, the combination of HSIEH and Chen teaches the semiconductor package structure of claim 1, wherein a first portion of the protection layer 16/130 is disposed between the semiconductor module and the wiring structure; the semiconductor package structure further comprises a plurality of inner conductive .

Claims 3-6 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over HSIEH and Chen as applied to claim 1 above, and in further view of Pan et al. (US Pub. 2020/0006220).
Regarding claim 3, though the combination of HSIEH and Chen teaches a semiconductor die connected to the conductive structure; however said combination is silent on the semiconductor package structure of claim 1, wherein the semiconductor module includes: a conductive structure having a third surface and a fourth surface opposite to the third surface, and electrically connected to the wiring structure; and an encapsulant covering at least a portion of the at least one semiconductor die and the second surface of the conductive structure. The Examiner understands that said claim feature would have been obvious in the packaging art. For instance, Pan teaches wherein the semiconductor module includes: a conductive structure (note bottom portion of 126) having a first surface and a second surface opposite to the first surface, and electrically connected to the wiring structure (note the wiring structure comprising the redistribution arrangement at the bottom portion of 200); at least one semiconductor die (note the die 126) connected to the conductive structure and an encapsulant (not labeled) covering at least a portion of the at least one semiconductor die 126 and the second surface (e.g. side surface) of the conductive structure (see Pan’s Fig. 13A). As such, said claim feature would have been obvious and within the routine skill in the art.
a third dielectric layer, a fourth dielectric layer, a second redistribution layer and a plurality of electrical connectors, the second redistribution layer is disposed between the third dielectric layer and the fourth dielectric layer, the encapsulant and the at least one semiconductor die contact the fourth dielectric layer of the conductive structure, the electrical connectors are electrically connected to the second redistribution layer and exposed from the third dielectric layer of the conductive structure, and the protection layer covers the first dielectric layer of the conductive structure (HSIEH’s Fig. 4K and Pan’s Fig. 13A).
Regarding claim 5, the combination of HSIEH, Chen and Pan teaches the semiconductor package structure of claim 3, wherein the conductive structure has a second lateral surface (side surface), the encapsulant has a third lateral surface, and the second lateral surface of the conductive structure is substantially coplanar with the third lateral surface of the encapsulant (HSIEH’s Fig. 4K, Chen’s Fig. 13 and Pan’s Fig. 13A).
Regarding claim 6, the combination of HSIEH, Chen and Pan teaches the semiconductor package structure of claim 3, wherein the semiconductor die has an active surface and a backside surface opposite to the active surface, the encapsulant has a first surface and a second surface opposite to the first surface, and the active surface of the semiconductor die is substantially coplanar with the first surface of the encapsulant (HSIEH’s Fig. 4K, Chen’s Fig. 13 and Pan’s Fig. 13A).

Regarding claim 16, the combination of HSIEH, Chen and Pan teaches the semiconductor package structure of claim 15, wherein the base material includes resin, and the outer conductive vias further extend through the base material (HSIEH’s Fig. 4K and Pan’s Fig. 11A & 13A-13B).
Regarding claim 17, the combination of HSIEH, Chen and Pan teaches the semiconductor package structure of claim 15, wherein a coefficient of thermal expansion (CTE) of the base material is less than 5 parts-per-million per degree Celsius (ppm/°C) (Pan’s Fig. 11A & 13A-13B and respective text). Notwithstanding, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 19, the combination of HSIEH and Pan teaches the semiconductor package structure of claim 15, wherein a lateral surface of the adhesion layer is substantially coplanar with a lateral surface of the base material, and the outer conductive vias further extend through the adhesion layer (HSIEH’s Fig. 4K and Pan’s Fig. 11A & 13A-13B).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over HSIEH and Chen as applied to claim 1 above, and in further view of Liu et al. (US Pub. 2019/0103353.
Regarding claim 25, the combination of HSIEH and Chen is silent on the semiconductor package structure of claim 11, wherein a maximum diameter of the single outer hole is less than 100 µm. The Examiner understands that said claim feature would have been obvious in the semiconductor art. For instance, Liu teaches a maximum diameter for vias that are less than 100 µm. As such, said claim feature would have been obvious and within the ordinary skill in the art. Notwithstanding, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Allowable Subject Matter
Claims 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 and 25 have been considered but are moot due to new grounds of rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006.  The examiner can normally be reached on Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOR KARIMY/Primary Examiner, Art Unit 2894